Citation Nr: 1100478	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-23 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disability. 


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1965 to September 
1968, and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the San Diego, California, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which denied service connection for a right knee disability.  In 
April 2009 the Veteran testified at a hearing at the RO, and in 
March 2010 testified at a hearing before the undersigned Veterans 
Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Veteran contends he should be entitled to service connection 
for a right knee disability.  He claims he hurt his knee while 
jogging in the fall of 2004, while he was stationed in Kuwait.  
He claims he was on active duty at that time, having been 
mobilized in the Reserves, and that he was jogging and getting 
ready for a PT test.  He claimed he went on sick call at the 
time, but there were no doctors available, and a medic told him 
it was a sprain and to take it easy.  He claims he went easy 
thereafter, but one year later, in approximately October 2005, he 
reinjured his knee and went to see a private doctor.

Service treatment records (STRs) show that the Veteran's 
discharge examination in February 2005 was negative.  Post-
service private treatment records showed that in January 2006 he 
was treated for right knee pain, for the past three months, that 
was increased with jogging.   His problems were noted as DJD of 
the knee and bursitis.  An x-ray taken at the that time was 
negative.  Subsequently, he underwent an MRI in March 2006 and 
arthroscopic knee surgery in May 2006.  The operative report from 
May 2006 showed gross pathology for anterior medial degenerative 
joint disease of the right knee. 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran 
served continuously for 90 days or more during a period of war, 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In light of these laws and regulations, the RO requested a VA 
examination and opinion in order to reconcile this finding of 
right knee arthritis during the May 2006 surgery, but not on the 
x-rays taken a few months prior.

Accordingly, on VA examination in December 2009, the examiner 
explained that an x-ray is not as sensitive to diagnosing 
arthritis as actually visualizing the joint during an operative 
procedure, and seeing the degenerative changes, and that various 
angles of the x-ray may not have picked up the degenerative 
changes in certain areas noted during surgery.  The examiner 
noted that the operative report revealed chondromalacia, the 
meniscal injury, and anterior medial degenerative joint disease.  
The examiner opined that the arthritis would have developed over 
time and would have been present during military service and 
would have contributed to the right knee pain.  

The United States Court of Veterans Claims has held that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh against 
contrary opinions.").  The Board also notes that once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

Thus, while the record contains an opinion from a VA doctor, the 
Board finds that this opinion is incomplete, and another opinion 
is required.  In that regard, the Board notes that it is unclear 
on what basis the examiner has concluded that the Veteran's right 
knee arthritis "would have been present" during service, and it 
is unclear if the VA examiner is opining that the Veteran's right 
knee arthritis had an onset during his period of service from 
December 2003 to March 2005.  On remand, this should be 
clarified.  

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be 
obtained and added to the claims file.

2.  Schedule the Veteran for an appropriate 
VA examination in order to determine the 
nature and probable etiology of any current 
right knee arthritis.  The claims file must 
be made available to the examiner for review 
in conjunction with the examination, and the 
examiner should specifically note that the 
file has been reviewed.

a.  The examiner should be asked to opine as 
to whether it is at least as likely as not 
(i.e., to a 50-50 or greater degree of 
probability) that any currently diagnosed 
right knee arthritis had an onset in or is 
causally related to his period of service 
from December 2003 to March 2005, to include 
his claim that he injured his right knee 
while jogging; or whether such a causation or 
relationship is unlikely (i.e., less than a 
50 percent probability).

b.  The examiner must explain the rationale 
for any opinion(s) given, and if unable to 
provide the requested opinions without 
resorting to speculation, it should be so 
stated.

c.  Note: The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3. Thereafter, the issue on appeal should be 
readjudicated.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a Supplemental 
Statement of the Case which addresses all 
evidence submitted, and be afforded the 
appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

